Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-5, 7, 9, 13, and 18 are amended. Claims 2-3 are cancelled. Claims 1 and 4-20 are currently under review. 

The claims have been amended to be in condition for allowance.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jaksha Tomic on March 14, 2022.
Please amend Claim 19 as follows:
Claim 19: 		A non-transitory computer readable storage medium, used for storing non-transitory computer readable instructions, wherein when the non-transitory computer readable instructions are executed by a computer, the image processing method according to claim 1 is performed.

Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches an image processing method comprising: a texture type of the display image is a render texture type, composing the brightness pixel image and the display image to obtain the output image comprises: converting the texture type of the display image to obtain an intermediate display image, a texture type (¶112) however Okuno relates to an image capturing apparatus with exposure control and does not teach acquiring a display image; dividing the display image to obtain one or more initial local regions; calculating an average brightness value of each of the one or more initial local regions respectively; creating a brightness pixel image according to a quantity of the one or more initial local regions; storing the average brightness value of each of the one or more initial local regions in the brightness pixel image respectively; and composing the brightness pixel image and the display image to obtain the output image; wherein a texture type of the display image is a render texture type, composing the brightness pixel image and the display image to obtain the output image comprises: converting the texture type of the display image to obtain an intermediate display image, a texture type of the intermediate display image being a two-dimensional texture type; acquiring an intermediate composite region of the intermediate display image; and covering the brightness pixel image on the intermediate composite region to obtain the output image.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621    

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621